Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 1 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 2 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 3 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 4 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 5 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 6 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 7 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 8 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 9 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 10 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 11 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 12 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 13 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 14 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 15 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 16 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 17 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 18 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 19 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 20 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 21 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 22 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 23 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 24 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 25 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 26 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 27 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 28 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 29 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 30 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 31 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 32 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 33 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 34 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 35 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 36 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 37 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 38 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 39 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 40 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 41 of 52
Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 42 of 52
      Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 43 of 52
                     UNCLASSIFIED//FOR PUBLIC RELEASE




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-QAHTANI,

      Petitioner,

      v.                                 Case No. 05-CV-1971 (ESH)

DONALD J. TRUMP, et al.,

      Respondents.


PETITIONER’S OPPOSITION TO RESPONDENTS’ MOTION FOR CLARIFICATION
    AND STAY PENDING APPEAL OF THE COURT’S MARCH 6, 2020 ORDER




                              EXHIBIT 1
              Declaration of Ramzi Kassem (Sept. 4, 2019)




                       UNCLASSIFIED//FOR PUBLIC RELEASE
        Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 44 of 52
                       UNCLASSIFIED//FOR PUBLIC RELEASE



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MOHAMMED AL-QAHTANI,

       Petitioner,

       v.                                            Case No. 05-CV-1971 (RMC)

DONALD J. TRUMP, et al.,                             FILED EX PARTE UNDER SEAL

       Respondents.



                           DECLARATION OF RAMZI KASSEM

      Pursuant to 28 U.S.C. § 1746, I certify that the following is true and correct to the best of
my knowledge:

   1. My name is Ramzi Kassem. I am a Professor of Law at the City University of New York
      (CUNY) School of Law, where I co-direct its Immigrant & Non-Citizen Rights Clinic, and
      an attorney admitted to practice law in the State of New York. With my clinic students, I
      serve as pro bono counsel to Petitioner Mohammed al-Qahtani in the above-captioned
      matter.

   2. I submit this declaration to apprise the Court of the serious deterioration in Mr. al-Qahtani’s
      psychiatric condition since the last report to this Court in Dr. Emily Keram’s Supplemental
      Declaration of April 14, 2018, ECF No. 377, which was filed on April 16, 2018, days
      before the Court heard argument on Mr. al-Qahtani’s Motion to Compel Examination by a
      Mixed Medical Commission on April 19, 2018.

   3. In brief, in recent months Mr. al-Qahtani’s hallucinations have become more frequent and
      severe, which has resulted in a withdrawal from social interactions with fellow detainees,
      as well as his family and counsel. That withdrawal appears to have diminished his ability
      to distinguish reality from hallucination. The combination of factors has made it nearly
      impossible for Petitioner’s counsel or his psychiatric expert, Dr. Keram, to communicate
      with him in order to evaluate or try to ameliorate his current condition.

   4. As of Dr. Keram’s April 2018 declaration, Mr. al-Qahtani was making efforts to interact
      with psychiatric staff affiliated with Joint Task Force-Guantánamo’s (JTF-GTMO) Joint
      Medical Group (JMG), but those efforts were severely hampered by the frequent turnover
      among staff attending to him. As Dr. Keram’s last declaration filed with this Court stated,
      Mr. al-Qahtani’s “JMG psychiatrists continued to change every 3 to 6 months. He sees
      them once a week to once a month with the frequency determined by the different



                           UNCLASSIFIED//FOR PUBLIC RELEASE
    Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 45 of 52
                   UNCLASSIFIED//FOR PUBLIC RELEASE

   psychiatrists. Each visit lasts approximately one hour.” Id. at ¶ 7. All the while he continued
   to experience symptoms of his psychosis and PTSD, including insomnia, “visions of being
   chased by ghosts during the day,” and so forth. Id. ¶ 11. Mr. al-Qahtani related to me and
   my co-counsel, Mr. Shayana Kadidal, that the new doctors will often seek to begin
   treatment from scratch, stopping medication prescribed by departed doctors to observe the
   effects of their preferred drug regimens against his untreated baseline.

5. Although the government has not provided us his recent medical records, Mr. al-Qahtani’s
   accounts and the limited records we do have (e.g., the redacted Declaration of Senior
   Medical Officer, ECF No. 372-2 (Aug. 21, 2017)) indicate that the drugs that have been
   dispensed to him since late 2016 have been first-generation anti-psychotics, which
   generally have more severe side effects than the newer products available on the market.

6. According to Mr. al-Qahtani (presumably as related to him by one of his doctors), if a
   doctor decides to prescribe for him a newer, less-commonplace anti-psychotic drug, a
   request must be put in through bureaucratic military channels to have the drug approved
   for delivery to the prison. As a practical matter, this means such requests can take months
   to be fulfilled and result in him receiving the medication. Although the prison’s Senior
   Medical Officer indicated JMG’s preference for first-generation drug Haldol was due to
   the ability to deliver it in (long-acting) intramuscular injection form, thereby ensuring
   compliance, see id. at 5 ¶ 17, Mr. Kadidal and I suspect the difficulty in obtaining drugs
   not otherwise in routine use among the military population at the base may also have
   something to do with why the prescribing doctors have not experimented with using many
   of the lower-side-effect new-generation antipsychotics on Mr. al-Qahtani.

7. I noted a marked decline in Mr. al-Qahtani’s condition during visits on February 6 and
   April 24, 2018, and a phone call on March 22, 2018. Some of my observations were
   incorporated into Dr. Keram’s April 2018 declaration: Mr. al-Qahtani was suffering from
   difficulty sleeping and concentrating, and from an inability to exercise, was feeling like
   ghosts were chasing him during the day (i.e. was experiencing hallucinations), and
   manifested episodes of screaming in his cell, which he related to me, but were also
   frequently noted to me and Mr. Kadidal by Mr. al-Qahtani’s fellow detainees. Below are
   our observations since then.

                                     SUMMER 2018

8. My co-counsel, Mr. Kadidal, saw Mr. al-Qahtani during two separate trips to the base in
   the summer of 2018: first during a visit in June to prepare for Mr. al-Qahtani’s Periodic
   Review Board (PRB) hearing, and then in July for last-minute preparation and for the
   hearing itself.

9. During the first trip, Mr. al-Qahtani came out for both scheduled meetings, although we
   confined the meetings to half-day sessions (lasting approximately 2.5 hours each) in order
   to accommodate his fatigue and poor concentration.




                                             2


                       UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 46 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

10. During the second trip, Mr. al-Qahtani came to a half-day meeting on Friday, July 20, but
    according to JTF-GTMO staff refused to emerge from his cell for scheduled meetings that
    Monday. The Monday meeting had been scheduled as a dry-run for the PRB hearing itself,
    and we had emphasized its importance during our Friday meeting. Mr. al-Qahtani did
    emerge from his cell to be transported to the hearing location on the morning of the hearing,
    Tuesday, July 24, but when Mr. Kadidal and his interpreter sat with him before the hearing,
    Mr. al-Qahtani was confused about the date and purpose of the meeting.

11. Like me, during the June and July meetings, Mr. Kadidal also observed that Mr. al-
    Qahtani’s affect had deteriorated, to a level where it was as poor as he had seen it since
    early 2008. At that time, he had been in solitary confinement for the better part of several
    years. Mr. al-Qahtani was unfocused during the meetings; clearly exhausted from inability
    to sleep, but also suffering symptoms beyond mere exhaustion. During all of Mr. Kadidal’s
    meetings with him, Mr. al-Qahtani carried on separate lines of conversation under his
    breath incessantly. He frequently switched his line of eye contact to places in the meeting
    room no one was sitting, creating the appearance of looking at non-existent conversation
    partners. When asked directly, he confirmed experiencing auditory hallucinations (i.e.,
    hearing voices) during these meetings. As related in the previous paragraph, he missed
    appointments even when it had been made crystal-clear to him what the planned meeting
    schedule was, and he appeared to not understand what day it was even on the day of his
    actual hearing.

12. During Mr. Kadidal’s summer visits, a number of self-harm incidents were related to us by
    the authorities. A few days before our June meetings with him, Mr. al-Qahtani had been
    seen with a sheet or t-shirt tied around his neck, which was interpreted by the authorities
    as a threat or attempt to hang himself. On or around July 19, a few days before the PRB
    hearing, Mr. al-Qahtani had banged his head against the wall of his cell (in order, he told
    us, to make the voices in his head stop), leaving a mark that was visible even on the day of
    the hearing.

13. The decline in his condition at that point in time since the spring of 2018 coincided with
    his being moved


14. Mr. al-Qahtani’s original cell block in Camp
                 had                       other detainees in it, many of whom he had known
    for years, and several of whom used to keep watch over his psychological state.

15. But, as his hallucinations continued to worsen, prison authorities began to consider moving
    Mr. al-Qahtani                                                                  He broached
    this possibility in his April 24 meeting with me, wondering aloud if he might be able to
    “quiet” his thoughts in solitary confinement. I tried to discourage the move because Mr. al-
    Qahtani had survived torture while in solitary confinement at Guantánamo, and a renewed
    stint was likely to trigger those traumatic memories for him, and also because solitary could
    widen Mr. al-Qahtani’s separation from reality.



                                             3


                        UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 47 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

16. Mr. al-Qahtani remained housed in                          cell block for some time, spending
    most of the day inside the confines of his cell. The lack of social interaction with real people
    who speak his language (Arabic) diminished his ability to distinguish reality from
    hallucination—real voices from the voices in his head, as it were.

                                         FALL 2018

17. In light of the decline in his condition since the spring of 2018, even prior to the summer
    2018 PRB hearing, we began to make arrangements to schedule an unsecure (i.e., over an
    unclassified medium) telephone call between Mr. al-Qahtani, Dr. Keram and our Arabic-
    language interpreter,                     . Over the past three years, Mr. al-Qahtani has
    generally responded positively to his interactions with Dr. Keram and has found her advice
    for coping with the rigors of his detention and his psychological ailments useful. We
    received approvals from JTF-GTMO to attempt three calls on August 17, October 5, and
    October 12. According to the base authorities, Mr. al-Qahtani refused to leave his cell for
    any of them.

18. During that period of time, I managed to see Mr. al-Qahtani in person on September 20
    and informed him that a call from Dr. Keram was coming, telling him it was important to
    come out for it. Mr. al-Qahtani promised to come out for it, making his refusals on October
    5 and 12 all the more striking.

19. During that September 2018 trip to Guantánamo, I had two visits scheduled with Mr. al-
    Qahtani on two different days. Mr. al-Qahtani did not come out for the first day of
    meetings. On the second day, September 20, when he did meet with me, his condition
    seemed worse even than the descriptions above in this declaration.

20. Mr. al-Qahtani appeared tired and unkempt, with long hair and fingernails. He had gained
    weight. He spoke to himself frequently, and had to put his head down on the table to take
    breaks for long periods of time.

21. He explained to me that he had missed the previous day’s meeting because he was not in a
    good state and was unable to sleep at all the night before that meeting, only falling asleep
    for a short while after dawn on the day of our meeting.

22. When I asked Mr. al-Qahtani why he had missed the last four calls with his family in Saudi
    Arabia and shared that they were very worried about him, his only answer was: “I’m not
    in a good state.”

23. Mr. al-Qahtani confirmed to me that he was still hearing voices and seeing things. He had
    stopped exercising entirely, and was missing meals and prescribed Islamic prayers daily.
    During this meeting, I had to repeat myself many times at Mr. al-Qahtani’s request as he
    was unable to concentrate. At times during the meeting, Mr. al-Qahtani would abruptly
    start praying, palms facing upwards.




                                               4


                        UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 48 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

24. Subjectively, Mr. al-Qahtani reported: “I feel as though this period I’m in is worse than
    earlier periods. I spend entire days in my cell most of the time. … There used to be people
    here with me who gave me strength. But they left, and I’m still here. It’s harder to think
    about the future now.”

25. Although he was already in a cell block with                       Mr. al-Qahtani informed
    me that he had requested to be moved to an even smaller cellblock in Camp
                                                                                   He said that
    cellblock “should be more quiet.” He also stated: “It bothers me to deal with others, I can’t
    bear their noise.” Mr. al-Qahtani asked me to submit a request to prison authorities
    endorsing his move to the smaller cellblock even as I was trying to convince him that social
    interaction might be better for him and might help him improve some.

26. In September, Mr. al-Qahtani told me that he was taking five different medications, some
    daily. But he could not recall the names or purposes of these medications. All he could say
    was that he was trying to take his medications, in the hope that they might help, but that he
    did not think that they were helping at all. Because Respondents have not provided
    Petitioner’s counsel and Dr. Keram access to Mr. al-Qahtani’s medical records, we have
    no way of knowing which medications Mr. al-Qahtani has been prescribed, whether he has
    been taking those medications, and to what effect.

27. Subsequent to my September 2018 visit with Mr. al-Qahtani, my co-counsel, Mr. Kadidal,
    attempted a visit with our client in Cuba on November 1, 2018. Unfortunately, Mr. al-
    Qahtani did not come out for that meeting.

                                   WINTER 2018-2019

28. By late December, Mr. al-Qahtani had failed to appear for six out of the last seven monthly
    ICRC-facilitated audio or video calls with his family (according to members of his family
    who spoke with me). To our knowledge, it is highly unusual for him to refuse a family call
    since they became available to detainees around 2009, let alone so many. According to one
    of his siblings who was on the last call that went through, Mr. al-Qahtani told his family
    that he was “done.” He reportedly added: “I’m tired, I can’t anymore, I’ve reached my
    limit.”

29. I was able to meet with Mr. al-Qahtani in Cuba on February 6, 2019.




30. Mr. al-Qahtani explained to me that he was now being held in Camp




                                             5


                        UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 49 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

31. Because it was hard to sustain a conversation with Mr. al-Qahtani and he was noticeably
    struggling to focus, I asked him about any medications he was taking at this point in time
    and whether he was engaging with JTF-GTMO medical staff. He reported: “Even their
    meds make you worse. They’re calming agents, they make you sleepy, lazy, numb. You
    sleep, you wake up, but you’re still tired physically.”

32. I asked Mr. al-Qahtani if he recalled the name of the medications. He told me about the
    Ambien he had been prescribed: “I take the sleeping pills. I’m addicted to them now. I
    can’t sleep without them. I can’t sleep with them, either. Not in a regular way, at least. My
    sleep is erratic even with the pills. I can’t tell you how many hours I sleep daily. I don’t
    sleep well. I see visions when I try to sleep, nightmares. They wake me up. Once you wake
    up, the effect of the Ambien wears off.”

33. Mr. al-Qahtani reported to me that he was still taking five or six medications daily, along
    with some ointments. He believed they were mostly sedatives. Besides the Ambien, he
    could only name Tylenol and Zyrtec. We have no indication Mr. al-Qahtani is on
    antipsychotic medications at the current time. Access to Mr. al-Qahtani’s medical records
    would give us and Dr. Keram some insight into our client’s treatment.

34. As for JTF-GTMO medical personnel, Mr. al Qahtani said they were not helpful and that
    he could not bring himself to trust them. “I can’t talk to them. I have nothing to say to their
    psychologist. They have nothing to offer. And you never know. If I tell him honestly how
    I’m feeling, he might order me removed to the BHU [Behavioral Health Unit—the psych
    ward] have me placed under observation. I’m afraid of that.”

35. Mr. al-Qahtani explained to me that some of his behaviors
                                                                                      “Screaming,
   being angry, throwing things, taking off my clothes



36. Even though Mr. al-Qahtani wanted to be held with fewer fellow prisoners, he still feared
    being held alone in solitary confinement: “So I have to hide because I’m under threat. The
    psychologist is threatening me with isolation so I have to hide. I can’t let him know how
    I’m really feeling.”

37. I asked Mr. al-Qahtani to shed light on the tension between not wanting to be alone, while
    struggling to be with others. He said: “I can’t live in a cell block with other people. The
    noise, it bothers me. Also, with the ghosts that I see, it makes it hard for others to live with
    me, too. My screams bother the others. I don’t know where the ghosts are coming from.
    The others complain because of my condition. You know the Americans use sorcery and
    ghosts, don’t you?”

38. I inquired about the ghosts that Mr. al-Qahtani mentioned. He answered: “Sometimes they
    look like soldiers. They appear to me when I’m alone, usually in the shape of American



                                               6


                         UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 50 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

   guards. But I know they’re ghosts, like djinn, from another world. I know because I’m
   alone in a locked cell and they’re in there with me, speaking to me in Arabic and English.”

39. I asked Mr. al-Qahtani if there were any ghosts with us now, in the Camp Echo shack where
    we were meeting. He said: “No, I’m focusing with you right now.”

40. Throughout our meeting, however, Mr. al-Qahtani would bury his head in his folded arms
    on the table, muttering to himself, mostly unintelligibly, but sometimes in discernible
    prayer: “God, save me from this place.”

41. Mr. al-Qahtani told me that, where he is being held now, he does not go out into the sunlight
    at all.

42. When I asked him about the previous summer’s reported self-harm incidents, Mr. al-
    Qahtani did not deny wanting and attempting to harm himself: “I find myself unable to
    control myself or listen to anyone else. Not that I really think this other person is a problem.
    I’m the one with the problems, I know that. I hear people talk to me when they haven’t said
    a word. I tell them to shut up and they tell me they haven’t spoken to me. This makes me
    cry, scream, it makes me want to kill myself.”

43. At one point during our conversation, Mr. al-Qahtani looked across the table, over my left
    shoulder, staring at a fixed point in mid-air. He then raised his right index finger into the
    air, as if to quiet someone down. Apologetically, he said: “I have to make them go away
    so that I can stay focused here, sorry.”

44. Mr. al-Qahtani could not recall declining calls or meetings with counsel or with his family.

45. Towards the end of my February 6, 2019 meeting with Mr. al-Qahtani, he asked me if there
    was any hope.

                                SPRING & SUMMER 2019

46. I spoke by telephone with Mr. al-Qahtani on June 6, 2019. He did not seem well, reporting
    the following to me: “I’m really tired. I wish not to remain in this life.”

47. He shared that he was totally unable to fast during Ramadan. The previous year, at least,
    he was able to fast half of the holy Islamic month.

48. Mr. al-Qahtani stated: “I’ve even forgotten how to pray. I’d like to be a Muslim again.”

49. Mr. al-Qahtani also reported that JTF-GTMO prison officials were alarmed because Mr.
    al-Qahtani often cries from feelings of pain throughout his body and from constant
    hallucinations. Ten days prior to our telephone call, the officials ordered prison doctors to
    take Mr. al-Qahtani to the clinic for an examination. The doctors then tried to increase the
    sleeping medications that Mr. al-Qahtani had been prescribed. He refuses to take those



                                               7


                         UNCLASSIFIED//FOR PUBLIC RELEASE
     Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 51 of 52
                    UNCLASSIFIED//FOR PUBLIC RELEASE

    additional pills because he is already on such medication and it makes him lethargic. He
    said: “I’m already taking sleeping pills. I’m a human being, not a beast!”

50. Mr. al-Qahtani’s isolation had also increased: “I don’t go out to exercise at all. I can’t bear
    the voices and noises from other people.
                                                            but now I can’t stand to be with more
    people.                                                      And, if it were up to me, I would
    live alone, by myself. It’s like I live in one world, and everyone else lives in another. I can’t
    read books. Even watching television has become difficult so I only do it rarely.”

51. Most recently, I was able to meet with Mr. al-Qahtani in Cuba on June 26, 2019. He looked
    the worst he has ever looked for as long as I have represented him.

52. Mr. al-Qahtani was disheveled, overweight, and haggard. His eyes were red and tired-
    looking. His hands and knuckles were bloody because of severely cracked, dry, eczematic
    skin. Because Dr. Keram had previously explained to me that such rashes were often
    symptomatic of psychological distress, I asked Mr. al-Qahtani if he was experiencing
    similar rashes elsewhere on his body. He showed me his feet and legs, which were covered
    with identical patches of cracked, bloody skin.

53. Mr. al-Qahtani’s mental state was also at its worst state, for as long as I have known and
    observed him. For example, during our legal meeting, he suddenly looked up and to his
    left, as if he was looking for someone who had called his name. It took Mr. al-Qahtani five
    seconds to come back to our meeting, even though I called his name. Repeatedly
    throughout our meeting, for long stretches, he buried his face in his palms, elbows on the
    table, often muttering to himself unintelligibly or praying. At one point, he crossed his arms
    on the table and buried his face in it for many minutes, no longer able to follow our
    conversation.

54. Mr. al-Qathani reported that his sleep has dwindled to a few hours by day and a few hours
    by night. When I asked him if he could explain why, he stated: “I see different things in
    my sleep. Last night, for example, I woke up five or six times. I see scary things in my
    sleep. Even when I’m awake, I see shapes, I hear voices, djinn speaking to me. I see them
    now. They’re behind you. I hear them now, too.”

55. Mr. al-Qahtani’s mobility is radically reduced, and his isolation has remained at its nadir.
    He still does not go out for recreation time at all. He moves slowly, remarking: “I swear if
    someone saw me moving around, they’d say it’s impossible that I’m forty years old. They’d
    think I was well over seventy because of how I move.” He also reported that he had been
    weighed at 215 pounds a few days before our meeting, when his healthy weight should be
    between 160 and 170 pounds.

56. At the end of our meeting, Mr. al-Qahtani apologized to me: “I’m so tired. I can barely last
    an hour in a meeting with you. There is no life for me here.” He asked me to cancel the
    meeting I had scheduled with him on the following morning, which I did.


                                               8


                         UNCLASSIFIED//FOR PUBLIC RELEASE
    Case 1:05-cv-01971-PLF Document 398-2 Filed 08/25/20 Page 52 of 52
                   UNCLASSIFIED//FOR PUBLIC RELEASE

57. Mr. Kadidal and I are very concerned that our window of opportunity to reach Mr. al-
    Qahtani is rapidly shrinking.

   I declare under penalty of perjury that the foregoing is true and correct.

                          Executed in New York City on this 4th day of September, 2019.

                          ______/s/________________________
                          RAMZI KASSEM
                          IMMIGRANT & NON-CITIZEN RIGHTS CLINIC
                          MAIN STREET LEGAL SERVICES, INC.
                          CUNY SCHOOL OF LAW
                          2 COURT SQUARE
                          LONG ISLAND CITY, NY 11101
                          (t) (718) 340-4558
                          (f) (718) 340-4478
                          (e) ramzi.kassem@law.cuny.edu




                                             9


                       UNCLASSIFIED//FOR PUBLIC RELEASE
